Guy Railey prosecutes this appeal to reverse a judgment of conviction against him for the statutory offense of contributory delinquency.
The first assignment of error is that the witnesses for the State are accomplices, and that there is no corroborating testimony. The defendant was indicted under 5784 of Crawford 
Moses' Digest, and the statute makes the offense a misdemeanor. Under 3181 of Crawford  Moses' Digest a conviction may be had upon the testimony of an accomplice. Hence this assignment of error is not well taken.
A careful consideration of the testimony leads us to the conclusion that the defendant is a man of good character and was not likely to have committed the crime with which he was charged. It seems to us that a decided preponderance of the evidence shows that he was not guilty. Under our rules of practice, however, we cannot disturb the verdict of a jury if there is any legal evidence of substantial character to support it. The testimony of the witnesses for the State warranted the jury in finding that the defendant was guilty of conduct towards the children which constituted the statutory crime, as will appear from our construction of the statute *Page 743 
shown by the opinion on the former appeal, where the judgment was reversed on account of erroneous remarks of the trial court. Railey v. State, 170 Ark. 979,282 S.W. 5.
The judgment will be affirmed.